EXHIBIT 10.37

 

AMENDMENT NO. 3
TO
MANAGEMENT AGREEMENT
OF
ROBERT P. COLLINS

                 THIS AMENDMENT NO. 3 is made this 15 day of November, 2000, by
and between SCOTT TECHNOLOGIES, INC., a Delaware corporation (hereinafter
referred to as the "Company") and Robert P. Collins, an executive officer of the
Company (hereinafter referred to as the "Executive"):  
W I T N E S S E T H:
                                    WHEREAS, on December 18, 1998 the Company
and the Executive entered into a Management Agreement (hereinafter referred to
as the "Agreement"); and                                     WHEREAS, the
Company and the Executive agree that it is desirable to provide for a special
extension of the Agreement to March 16, 2001;                                
    NOW, THEREFORE, pursuant to Section 6.3 of the Agreement and effective as of
December 16, 2000, the Company and the Executive hereby amend the second
paragraph of Section 1 of the Agreement by the deletion of said paragraph and
the substitution in lieu thereof of a new paragraph to read as follows:  
                       "The initial period will be extended to March 16, 2001
('Special Extended Period') at the end of the initial period, and then will be
automatically extended for one (1) year commencing at the end of the Special
Extended Period and each successive year thereafter. However, either party may
terminate this Agreement at the end of the Special Extended Period, or at the
end of any successive one (1) year period, by giving the other party written
notice of intent not to renew, delivered at least thirty (30) days prior to the
 



end of such Special Extended Period or successive one (1) year period."  
                                     IN WITNESS WHEREOF, the Company, by its
duly authorized officers, and the Executive have executed this Amendment No. 3
as of the day and year first above written.





  SCOTT TECHNOLOGIES, INC.
          ("Company")       By                            
                                                                 
                                  
Robert P. Collins ("Executive")